Citation Nr: 0517275	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As part of his April 2003 claim for benefits, the veteran 
reported that he had been afforded an eye examination by the 
VA outpatient center (VAOC), and that the physician at United 
Optical had told him that he had "floaters" on his right 
eye due to trauma.  Service medical records document that the 
veteran suffered an injury to his right eye in service.  In a 
statement received in February 2004, the veteran mentioned 
that two physicians had diagnosed him as having floaters in 
his right eye.  He indicated that VA had sent him to these 
eye examinations.  The veteran asks that the reports of these 
examinations be given full consideration.

Treatment notes from the Jacksonville VAOC reference that the 
veteran had outside VA diabetic eye examinations in July 2002 
and February 2004.  The exam results were noted to be normal.  
The reports of the examinations are not on file.  Based on 
the statements of the veteran, the Board believes that the 
April 2002 and February 2004 eye examinations may have been 
VA contracted examinations.  Copies of the examination 
reports should be obtained.  See 38 C.F.R. § 3.159 (c) 
(2004).

In light of the above, this case is REMANDED to the AMC for 
the following development:


1.  The RO should request all treatment 
records and/or examination reports from 
United Optical since January 2002.  The 
RO should also obtain copies of the 
veteran's outpatient treatment records 
from the Jacksonville VAOC since 
September 2004.  The RO should ascertain 
from the VAOC whether it contracted an 
outside eye care provider to perform eye 
examinations on the veteran.  If the 
response is in the affirmative, all those 
records should be obtained.  If any of 
these records are unavailable, please 
have the provider so indicate.

2.  After completion of the above 
development, and after undertaking any 
additional development, to include 
conducting any medical examinations 
deemed warranted, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
residuals of a right eye injury.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC), which contains notice of all 
relevant actions taken on the claim for 
benefits, as well as a summary of the 
evidence received since the issuance of 
the last SSOC in April 2005.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


